Appeal from an order requiring the inspection of certain books and other documents. The claimant-respondent on the 30th of October, 1936, filed a claim against the estate of Hiram G. Hammett, as follows:
“ State op New York, County op Rensselaer,



“ Adrian O. Van Dervort of the City of Troy, County of Rensselaer and State of New York, being duly sworn, deposes and says that there is justly due and owing to him an obligation from the estate of Hiram G. Hammett, in an amount which your deponent does not know until an examination is had of the books of the said Hiram G. Hammett, and particularly the books of the Hammett Machine Works; that no payments have been made on account of such indebtedness, and that there are no offsets to the same to the knowledge of your deponent.
ADRIAN 0. VAN DERVORT.
“ Subscribed and sworn to before me this 30th day of October, 1936.
“ Jessie Valladares, Notary Public.”
This claim was immediately rejected, and thereupon the claimant-respondent filed an affidavit with the surrogate of Rensselaer county by which he showed the presentation of the claim, rejection of the same, and that for many years prior to the 1st day of July, 1933, he had been employed by Hiram G. Hammett in a business known as the Hammett Machine Works, located in the city of- Troy, and during said time he perfected many inventions on which patents were granted. That pursuant to an agreement between the claimant-respondent and Hiram G. Hammett he was to receive fifty per cent of the net profits resulting from the use of said patents in the business of the deceased, and that pursuant to said agreement certain moneys had been paid to claimant-respondent from 1913 to 1929. That he is no longer employed by the said company and he has no means of knowing the amount due and owing to him for the year 1930 or any year since that time, including 1935. That there was kept, in the office of the said machine works, a set of books of account of the business in which the claimant-respondent had a fifty per cent interest. The affidavit also contained an affidavit of merits and asked for an inspection. An order to show cause was granted by the surrogate. Answering affidavits were filed. A final order, from which this appeal is taken, was made directing the inspection of the books. It is necessary for the claimant-respondent to have an inspection of the books in order to enable him to file and finish the prosecution of his action. Order affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.